

Exhibit 10.11 --- Consultant Agreement dated September 30, 2006 by and among
Jackray Corporation, James B. Wiegand and Katherine Gould.
 
 






CONSULTING AGREEMENT


This consulting agreement is made and entered into effective concurrently with
the closing of “Agreement for the Purchase of Common Stock,” dated September 30,
2006 as closed this 27th Day of October 2006, by and between James Wiegand and
Katherine (collectively referred to as the "Consultant") and the new Sole
Director of Clair Coast Corporation (the "Corporation"), Dr. Barry A. Ginsberg.






I. EMPLOYMENT


The Corporation’s new management and Sole Director, Barry A. Ginsberg hereby
engages the services of Consultant to perform for the Corporation certain
consulting services consisting primarily of general business consulting and help
with building the corporate infrastructure of the sales and marketing divisions.






II. TERM


The term of this agreement shall be for six months, but may be terminated at any
time by either party on 15 days' written notice.






III. INDEPENDENT CONTRACTOR


With respect to the services performed by Consultant under this arrangement,
Consultant shall be an independent contractor of the Corporation and shall not
be deemed an employee.






IV. WORK FOR HIRE


It is the intention of the parties that all rights, including, without
limitation, copyright in any reports, surveys, marketing, promotional, and
collateral materials prepared by Consultant in connection with his or her
services performed for the Corporation (the "Work") shall vest in the
Corporation. The parties expressly acknowledge that the Work was specially
ordered or commissioned by the Corporation, and further agree that it shall be
considered a "work made for hire" within the meaning of the copyright laws of
the United States, and that the Corporation is entitled as author to the
copyright and all of the rights to the Work, throughout the world, including,
but not limited to, the right to make such changes in the Work and such uses of
the Work, as the Corporation may determine in its sole and absolute discretion.









--------------------------------------------------------------------------------














V. CONFIDENTIAL INFORMATION


For the purposes of this agreement, "Confidential Information" shall mean the
information described below, which was disclosed by the Corporation to
Consultant in any manner, whether orally, visually, or in tangible form,
including, but not limited to, documents, devices, computer readable media,
trade secrets, formulae, patterns, inventions, processes, customer lists, sales
records, pricing lists, margins, and other compilations of confidential
information, and all copies of such confidential information. Tangible materials
that disclose or embody Confidential Information shall be marked or identified
by the Corporation as "confidential." Confidential Information that is disclosed
orally or visually shall be identified by the Corporation as confidential at the
time of disclosure.


Consultant shall maintain in confidence and not use or disclose the Confidential
Information, using a fiduciary degree of care to protect the Confidential
Information. For the purposes of this agreement, Confidential Information shall
not include any information which Consultant can prove (i) was in Consultant's
possession, or known to Consultant without confidentiality restriction, prior to
disclosure by the Corporation, (ii) was generally known in the trade or business
in which the Corporation is engaged at the time of disclosure to Consultant, or
becomes generally known in the trade or business after such disclosure, through
no act of Consultant, (iii) has come into the possession of Consultant without
confidentiality restrictions from a third-party, and such third-party is under
no obligation to the Corporation to maintain the confidentiality of such
information, or (iv) was developed by or for Consultant independently without
reference to the Confidential Information.


If a particular portion or aspect of the Confidential Information shall become
subject to any of the above-mentioned exceptions, the parties expressly agree
that all other portions or aspects of the Confidential Information shall remain
subject to all of the provisions of this agreement.


In the event that Consultant is ordered to disclose the Corporation's
Confidential Information pursuant to a judicial or governmental request,
requirement, or order, Consultant shall promptly notify the Corporation in
writing and shall take reasonable steps to assist the Corporation in contesting
such request, requirement, or order, or in otherwise protecting the
Corporation's rights prior to such disclosure.


Except as may be expressly specified within this agreement, the Corporation
grants no license to Consultant under any copyright, patent, trademarks, trade
secret, or other proprietary right, to use, utilize, or reproduce the
Confidential Information.











--------------------------------------------------------------------------------













VI. COMPENSATION


As compensation for services rendered under the terms of this agreement,
Consultant shall be entitled to receive from the Corporation shares representing
two and one-half percent (2.5%) of the Corporation’s outstanding and issued
common stock. Such stock shall be issued fifty percent to James Wiegand and
fifty percent to Katherine Gould and delivered contemporaneously with the
execution of this Agreement. Such stock shall have piggyback registration rights
and shall contain anti-dilution rights so that it will never collectively be
less than 2.5% of the outstanding stock of the Corporation for 12 months after
the effective date of the SEC Share Registration Statement to be filed by new
management on these shares. The compensation payable to Gould and Wiegand is an
irrevocable condition to the closing of the “Agreement for the Purchase of
Common Stock” dated September 30, 2006 and said compensation will not be
withheld, revoked or rescinded for any reason including any cancellation of this
agreement by either party. Further, within 30 days following the execution of
this agreement Jackray shall cause its transfer agent of record to issue and
deliver to the consultants share certificates representing full payment of
compensation due each of the consultants, and such payment of shares due as
compensation under this agreement shall occur without condition and without any
requirement of notice or demand by consultants.




VII. SECURITIES LAW


Consultant hereby expressly acknowledges that the Confidential Information is
likely to include material nonpublic information pursuant to the securities laws
of the United States. Being advised that the Corporation is specifically relying
upon Rule 100(b)(2)(ii) of Regulation FD, in providing the Confidential
Information to Consultant, Consultant expressly agrees that he will not use the
Confidential Information in violation of United States securities laws, and
specifically agrees to keep the Confidential Information in confidence.






VIII. GENERAL


This agreement shall be construed under and in accordance with the laws of the
State of New York, and the parties consent to the exclusive jurisdiction to the
State and Federal Courts located in the City, County and State of New York to
resolve any disputes under this Agreement.


The parties covenant and agree that they will execute such other and further
instruments and documents as are or may become necessary or convenient to
effectuate and carry out the obligations of the parties in accordance with this
agreement.









--------------------------------------------------------------------------------









This agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, executors, administrators, legal representatives,
successors, and assigns where permitted by this agreement. This agreement shall
be binding any new management and directors of which may replace Barry A.
Ginsberg.


This agreement supersedes any prior understandings or oral agreements between
the parties respecting the subject matter contained in this agreement.


All agreements, warranties, representations, and indemnifications contained in
this agreement above shall survive the termination of this consulting agreement.


This consulting agreement shall be deemed a personal services contract with
regard to the Consultant, and Consultant may not assign any or all of his or her
interest in this agreement without the written consent of the Corporation.


 


The consultant agrees not to buy stock in the open market to attempt a hostile
takeover.




CONSULTANT:


/s/ James Wiegand_____________
James Wiegand




/s/ Katherine Gould____________
Katherine Gould




JACKRAY CORPORATION:




by: _/s/James Wiegand _________
Chief Executive Officer




JACKRAY CORPORATION:




by: _/s/Barry A. Ginsberg _________
new Sole Director

